 



Exhibit 10.2

INDEMNITY AGREEMENT

     AGREEMENT, dated                      , between Avnet, Inc., a New York
corporation (the “Corporation”) and                                      
           (“Indemnitee”).

WITNESSETH:

     WHEREAS, Indemnitee currently serves and performs valuable services for the
Corporation as an officer or director of the Corporation or a subsidiary thereof
and, as such, may be subject to claims, actions, suits or proceedings arising as
a result of such service; and

     WHEREAS, the Corporation (i) has adopted By-Laws providing for the
indemnification and advancement of expenses by the Corporation of any director,
officer or employee to the full extent permitted by the Business Corporation Law
of the State of New York (the “State Statute”) and (ii) the State Statute is not
exclusive of other rights of indemnification or reimbursement when authorized by
an agreement providing for such indemnification; and

     WHEREAS, in order to induce Indemnitee to serve or continue to serve as an
officer or director of the Corporation or a subsidiary thereof, the Corporation
has determined that it is in its best interest to enter into this agreement;

     NOW, THEREFORE, the parties hereto agree as follows:

     FIRST: Indemnification. The Corporation hereby agrees to hold harmless and
indemnify Indemnitee, effective as of the date Indemnitee first became a
director or officer of the Corporation or a subsidiary thereof, or served in any
other capacity of such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise at the request of the Corporation or a
subsidiary thereof, from and against any and all judgments, fines, amounts paid
in settlement and expenses, including attorneys’ fees, incurred as a result of
or in connection with any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative or as a
result of or in connection with any appeal therein, whether or not such action,
suit or proceeding is by or in the right of the Corporation or any subsidiary
thereof to provide a judgment in its favor, including any action, suit or
proceeding by or in the right of any other corporation of any type or kind,
domestic or foreign, or any partnership, joint venture, trust, employee benefit
plan or other enterprise that the Indemnitee serves in any capacity at the
request of the Corporation, to which Indemnitee is, was or at any time becomes a
party, or is threatened to be made a party or as a result of or by reason of the
fact that Indemnitee is, was or at any time, becomes a director or officer of
the Corporation or a subsidiary thereof, or is or was serving or at any time
serves such other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, in any capacity, whether arising out of any
breach of Indemnitee’s fiduciary duty, under any state or federal law or
otherwise, as a director or officer of the Corporation or subsidiary or as a
director, officer, employee or agent of such other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise; provided,
however, that no indemnity pursuant to this Article FIRST shall be paid by the
Corporation

 



--------------------------------------------------------------------------------



 



(1)   except to the extent the aggregate of losses to be indemnified exceeds the
amount of such losses for which Indemnitee is actually paid pursuant to any
insurance purchased and maintained by the Corporation for the benefit of
Indemnitee;   (2)   if judgment or other final adjudication establishes that the
Indemnitee’s acts were committed in bad faith or were the result of active and
deliberate dishonesty and were material to the cause of action so adjudicated,
or that Indemnitee personally gained in fact a financial profit or other
advantage to which Indemnitee was not legally entitled; or   (3)   if a final
judgment by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful.

The termination of any such civil or criminal action or proceeding by judgment,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee acted in bad faith or was
dishonest. For purposes of this Agreement (i) the Corporation shall be deemed to
have requested Indemnitee to serve in a capacity with respect to an employee
benefit plan where the performance by Indemnitee of his duties to the
Corporation or a subsidiary thereof also imposes duties on, or otherwise
involves services by, Indemnitee to the plan or participants or beneficiaries of
the plan; (ii) excise taxes assessed on Indemnitee with respect to any employee
benefit plan pursuant to applicable law shall be considered fines; and
(iii) action taken or omitted by Indemnitee with respect to an employee benefit
plan in the performance of Indemnitee’s duties for a purpose reasonably believed
by Indemnitee to be either in the interest of the Corporation or a subsidiary or
in the interest of the participants and beneficiaries of the plan shall not be
deemed to be in bad faith or dishonest.

     SECOND: Continuation of Indemnity. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee shall
serve as a director or officer of the Corporation or subsidiary thereof and
thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether, civil,
criminal or investigative, by reason of the fact that Indemnitee was a director
or officer of the Corporation or subsidiary or served at the request of the
Corporation in any capacity in any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise.

     THIRD: Notification and Defense of Claim. Promptly after receipt by
Indemnitee of notice of the commencement of any action, suit or proceeding,
Indemnitee will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability that it may have to Indemnitee otherwise than under this
Agreement. With respect to any such action, suit or proceeding as to which
Indemnitee notifies the Corporation of the commencement thereof:

     A. The Corporation or subsidiary will be entitled to participate therein at
its own expense; and,

     B. Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Indemnitee.
After notice from the Corporation to Indemnitee of its election so to assume the
defense thereof, the Corporation will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ his or
her own counsel in such action, suit or proceeding but the fees and expenses of
such counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at the expense of Indemnitee unless (1) the employment
of counsel by Indemnitee has been authorized by the Corporation in connection
with the defense of such action, (2) Indemnitee shall

2



--------------------------------------------------------------------------------



 



have reasonably concluded that there may be a conflict of interest between the
Corporation and Indemnitee in the conduct of the defense of such action, or
(3) the Corporation shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and expenses of counsel
shall be borne by the Corporation (it being understood, however, that the
Corporation shall not be liable for the expenses for more than one counsel for
Indemnitee in connection with any action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances). The Corporation shall not be entitled to assume the defense of
any action, suit or proceeding brought by or on behalf of the Corporation or as
to which Indemnitee shall have made the conclusion provided for in (2) above.

     C. Anything in this Article THIRD to the contrary notwithstanding, the
Corporation shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any action or claim effected without its
written consent. The Corporation shall not settle any action or claim in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Corporation nor Indemnitee will
unreasonably withhold their consent to any proposed settlement.

     FOURTH: Advancement and Repayment of Expenses. In the event of any
threatened or pending action, suit or proceeding that may give rise to a right
of indemnification from the Corporation to Indemnitee pursuant to this
Agreement, the Corporation shall pay on demand, in advance of the final
disposition thereof expenses, other than (a) those expenses for which Indemnitee
is not entitled to indemnification pursuant to clause (3) of the proviso to
Article FIRST hereof or pursuant to Article THIRD hereof and (b) those expenses
for which Indemnitee has been paid under any insurance purchased and maintained
by the Corporation for the benefit of Indemnitee. The Corporation shall make
such payments upon receipt of (1) a written request by Indemnitee for payment of
such expenses, (2) an undertaking by or on behalf of Indemnitee to repay such
amount if it shall ultimately be determined that he or she is not entitled to be
indemnified by the Corporation hereunder, and (3) satisfactory evidence as to
the amount of such expenses. Indemnitee’s written certification together with a
copy of the statement paid or to be paid by Indemnitee shall constitute
satisfactory evidence as to the amount of such expenses.

     FIFTH: Enforcement.

     A. The Corporation expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on the Corporation hereby in
order to induce Indemnitee to become or continue as an officer or director of
the Corporation or any subsidiary and acknowledges that Indemnitee is relying
upon this Agreement in accepting such position or continuing in such capacity.

     B. In the event Indemnitee is required to bring any action to enforce
rights or to collect moneys due under this Agreement and is successful in such
action, the Corporation shall reimburse Indemnitee for all costs and expenses,
including attorneys’ fees, incurred by Indemnitee in connection with such
action.

     SIXTH: Indemnification Hereunder Not Exclusive. The rights to
indemnification and advancement of expenses granted to Indemnitee under this
Agreement shall not be deemed exclusive of, or in limitation of, any rights to
which Indemnitee may now or hereafter be entitled under the State Statute, the
Corporation’s Restated Certificate of Incorporation or By-Laws, as now in effect
or as may hereafter be amended, any agreement, any vote of shareholders or
directors, or otherwise.

3



--------------------------------------------------------------------------------



 



     SEVENTH: Miscellaneous.

     A. All communications hereunder shall be in writing and shall be sent by
registered or certified mail, return receipt requested; if intended for the
Corporation, shall be addressed to it, attention of its General Counsel, David
R. Birk, Esq., at Avnet, Inc., 2211 South 47th Street, Phoenix, AZ 85034, or at
such other address of which the Corporation shall have given notice to
Indemnitee in the manner herein provided; and if intended for Indemnitee shall
be addressed to Indemnitee at the address set forth below under his or her
signature, or at such other address of which Indemnitee shall have given notice
to the Corporation in the manner herein provided.

     B. In the event that any provision of this Agreement is invalid, illegal or
unenforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any party or circumstances, it shall nevertheless
remain applicable to all other parties and circumstances.

     C. This Agreement constitutes the entire understanding among the parties
with respect to the subject matter hereof and no waiver or modification of the
terms hereof shall be valid unless in writing signed by the party to be charged
and only to the extent therein set forth.

     D. This Agreement shall be binding upon Indemnitee and upon the
Corporation, its successors and assigns and shall inure to the benefit of
Indemnitee, his or her heirs, personal representatives and assigns and to the
benefit of the Corporation, its successors and assigns.

     E. The captions appearing in this Agreement are inserted only as a matter
of convenience and for reference and in no way define, limit or describe the
scope and intent of this Agreement or any of the provisions hereof.

     F. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York applicable to contracts made and to be
performed wholly within the State without giving effect to conflict of laws
principles thereof.

     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement
to be effective as of the day and year first above written.

          AVNET, INC.   INDEMNITEE
 
       
By:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


  David R. Birk    

  Senior Vice President and    

  General Counsel   Address:
 
       

     

--------------------------------------------------------------------------------


     

--------------------------------------------------------------------------------


     

--------------------------------------------------------------------------------

4